                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK


 In re:                                                       Chapter 11

 CENTURY 21 DEPARTMENT STORES LLC, et al.                     Case No.: 20-12097 (SCC)

                                                              Jointly Administered
                  Debtor.


 STEPHANIE VUKOSAVLJEVIC, on behalf of herself                Adversary Proceeding
 and all others similarly situated,
                                                              Case No.: 20-1344 (SCC)
                  Plaintiff,

          v.

 CENTURY 21 DEPARTMENT STORES LLC,

                  Defendant.


                                   CERTIFICATE OF SERVICE

          I, Justin Kuehn, hereby certify that on December 14, 2020, I caused to be served by

priority mail, postage prepaid, true copies of the Summons and Complaint in the above-

captioned adversary proceeding, upon:

Century 21 Department Stores LLC
22 Cortlandt Street, 5th Floor
New York, NY 10007

Lucy Kweskin, Esq.
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attorney for Debtor

Dated: December 14, 2020

                                                      __________________________
                                                              Justin Kuehn
